DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1, 3-4, 6, 8, 13, 20, 24, 26-32, 34, 36, and 48-49 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US2019/029102 filed on 25 Apr. 2019, and claims benefit under 35 USC 119(e) to US provisional application No. 62/663,671 filed on 27 Apr. 2018.

Information Disclosure Statement
	An information disclosure statement has not been filed with the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-29, 34, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2019/0177345 A1; published 13 Jun. 2019; see attached 892).

	Larsen et al. teach novel lead and thorium compounds (see title).  Larsen et al. teach PSMA inhibitors have interesting properties as carriers for radionuclides and therapy (see [0202].  Larsen et al. teach 212Pb urea derivatives (see [0203]).  Larsen et al. teach conjugates of formula 
    PNG
    media_image1.png
    263
    860
    media_image1.png
    Greyscale
 wherein X is NH2 or OH (see claims 1-16).  Larsen et al. teach that the lead-212 labeling was performed at room temperature or 37oC with p-SCN-Bn-TCMC-PSMA ligand 1. Typical radiolabeling yields were in the range of 90-100%.  The reaction mixture was incubated on a shaker for 15-30 min (see [0229]). Reads on performing a chelating reaction comprising reacting a divalent metal with a compound of formula (I) 
    PNG
    media_image2.png
    214
    224
    media_image2.png
    Greyscale
 wherein R6=R7=R8=R9=R10=R11=R12=H; R1=R2=R3=R4=CH2C(=O)NHRa, Ra=H; and R6=-L-X, L=linker (benzyl-SCN), and X=ligand/biological agent.  Larsen et al. teach comparative therapy experiment with 212Pb-p-SCN-Bn-TCMC-PSMA ligand 1.  Mice received 212Pb-p-SCN-Bn-TCMC-PSMA ligand 1.  The data indicate strong tumor growth delay with 212Pb-p-SCN-Bn-TCMC-PSMA ligand 1 (see [0271]-[0273]).  Larsen et al. teach that the product may be administered intravenously (see [0106]).  Larsen et al. teach cancers such as breast and prostate cancers (see [0020]).
	Larsen et al. do not disclose a method of treating cancer comprising administering a chelated composition to the patient within 2 h of the chelated composition being chelated.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Larsen et al. (method of treating cancer comprising administering 212Pb-p-SCN-Bn-TCMC-PSMA ligand 1) by intravenously administering the chelated composition to the patient within 2 h of the chelated composition being chelated as taught by Larsen et al. because it would have been expected to provide an equivalent method suitable for treating cancer in the patient.  The time of administering the radiotherapeutic composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at within 2 h of the chelated composition being chelated in order to arrive at an optimal amount of (specific) radioactivity for radiotherapy.

Claims 1, 3-4, 6, 20, 24, 26-32, 34, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2019/0177345 A1; published 13 Jun. 2019; see attached 892), in view of Kruper et al. (WO 93/21963 A2; published 11 Nov. 1993; see attached 892) and Chappell et al. (Nuclear Med. Biol.; published 2000; see attached 892).

	Larsen et al. teach as discussed above.
	Larsen et al. do not disclose a method of performing a chelating reaction comprising contact a divalent metal of with a compound of formula (I) wherein two of R1-R4 are COOH. Larsen et al. do not disclose a method of radiotherapy comprising administering a chelated composition of formula (I) wherein two of R1-R4 are COOH.  
	Kruper et al. teach carboxamide modified polyamine chelators and radioactive complexes and conjugates (see title).  Kruper et al. teach that metal which can form complexes with bifunctional chelating agents include 212Pb (see pg. 4).  Kruper et al. disclose chelators 10a 
    PNG
    media_image3.png
    222
    321
    media_image3.png
    Greyscale
 and 10b 
    PNG
    media_image4.png
    194
    324
    media_image4.png
    Greyscale
 (see pg. 12).
	Chappell et al. teach the synthesis, characterization, and evaluation of novel bifunctional chelating agent for lead isotopes 203Pb and 212Pb (see title).  Chappell et al. teach that 203Pb has application in RII, with a γ-emission that is ideal for SPECT, whereas 212Pb is a source of highly toxic α-particles.  TCMC was found to have many advantages over bifunctional DOTA (see abstract; introduction).  Chappell et al. disclose 203Pb-CC49-TCMC.  The reaction mixture was incubated at 37oC for 30 min (see pg. 96).  Chappell et al. teach that the novel BCA for radioisotopes of Pb(II), 4-NCS-Bz-TCMC, has been synthesized in good yield (see pg. 99).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Larsen et al. by substituting the two CH2C(=O)NH2 moieties with CH2COOH as taught by Kruper et al. because it would have been expected to provide equivalent chelating moieties suitable for chelating 212Pb and other radionuclide suitable for use in radiotherapeutic and diagnosis.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Larsen et al. by substituting 212Pb with 203Pb as taught by Chappell et al. because it would have been expected to advantageously enable diagnosis of cancer in patient by SPECT imaging.

Claims 1, 3-4, 6, 8, 13, 20, 24, 26-32, 34, 36, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2019/0177345 A1; published 13 Jun. 2019; see attached 892), in view of Kruper et al. (WO 93/21963 A2; published 11 Nov. 1993; see attached 892) and Burak et al. (US 11,191,854 B2; provisional filed 5 May 2017; see attached 892).

	Larsen et al. teach as discussed above.
	Larsen et al. do not teach that L is a polyethylene glycol, such as PEGn wherein n is 1-10.  Larsen et al. do not disclose a method further comprising administering an anticancer composition.
	Kruper et al. teach as discussed above.
	Burak et al. teach pharmacokinetic enhancement of bifunctional chelates and used thereof (see title).  Burak et al. teach mini-PEG linkers such as 
    PNG
    media_image5.png
    199
    426
    media_image5.png
    Greyscale
 (see Figs. 2-3, col. 4; col 23).  Burak et al. teach 212Pb (see col. 29).  Burak et al. teach that when the compounds of the invention are administered in combination therapies with other agents, they may be administered sequentially or concurrently to an individual (see col. 32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Larsen et al. by substituting the -Bz-NCS linker with a mini-PEG as taught by Burak et al. because it would have been expected to advantageously enable pharmacokinetic enhance of the conjugate.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Larsen et al. by further administering an anticancer composition as taught by Burak et al. because it would have been expected to advantageously enable combination therapy.

Claims 27-29, 34, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (Nuclear Med. Biol.; published 2000; see attached 892).

	Chappell et al. teach as discussed above.  Chappell et al. disclose 203Pb-CC49-TCMC (see pg. 96).  The reads on a compound of formula (I) wherein R6=R7=R8=R9=R10=R11=R12=H; R1=R2=R3=R4=CH2C(=O)NHRa, Ra=H; and R6=-L-X, L=linker (benzyl-SCN), and X=ligand/biological agent chelated with a divalent metal.  Chappell et al. tech that 212Pb is a source of highly toxic α-particles and has been proposed for RIT as an in vivo generator system.  RIT application with this isotope may be limited by its half-life of 60.6 min.  The short half life of 212Bi could effectively be lengthened by chelation of the parent 212Pb radionuclide to a mAb, thereby effectively extending the available delivery time of the 212Bi daughter to tumor cells (see pg. 93).  Chappell et al. teach intravenous administration (see ref. 6).
	Chappell et al. do not disclose treating a patient in need thereof comprising administerint a chelated composition to the patient within two h of the chelated composition being chelated.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Chappell et al. by substituting 203Pb with 212Pb and by treating cancer is an patient in need thereof by administering the chelated composition to the patient within two hours of the chelated composition being chelated as taught by Chappell et al. because it would advantageously enable radiotherapy of the cancer using an effective amount highly toxic α-particles.  The time of administering the radiotherapeutic composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  

Claims 1, 3-4, 6, 20, 24, 26-32, 34, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (Nuclear Med. Biol.; published 2000; see attached 892), in view of Kruper et al. (WO 93/21963 A2; published 11 Nov. 1993; see attached 892).

	Chappell et al. teach as discussed above.
	Chappell et al. do not disclose a method of performing a chelating reaction comprising contact a divalent metal of with a compound of formula (I) wherein two of R1-R4 are COOH. Chappell et al. do not disclose a method of diagnosis or radiotherapy comprising administering a chelated composition of formula (I) wherein two of R1-R4 are COOH.
	Kruper et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Chappell et al. by substituting the two CH2C(=O)NH2 moieties of TCMC with CH2COOH as taught by Kruper et al. because it would have been expected to provide equivalent chelating moieties suitable for chelating 212Pb and 203Pb for use in radiotherapeutic and diagnosis.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Chappell et al. administering the 203Pb-CC49-TCMC to a patient within two hours of the chelated composition being chelated for diagnosing a disease as taught by Chappell et al. because it would have been expected to advantageously enable diagnosis of cancer in patient by SPECT imaging.  The limitation of wherein the chelating reaction proceeds to greater than 95% labeling in less than 2 h merely states the result of a previously applied method step.  See MPEP 2111.04. 

Claims 1, 3-4, 6, 8, 13, 20, 24, 26-32, 34, 36, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (Nuclear Med. Biol.; published 2000; see attached 892), in view of Kruper et al. (WO 93/21963 A2; published 11 Nov. 1993; see attached 892), in further view of Burak et al. (US 11,191,854 B2; provisional filed 5 May 2017; see attached 892).

	Chappell et al. teach as discussed above.
	Chappell et al. do not teach that L is a polyethylene glycol, such as PEGn wherein n is 1-10.  Chappell et al. do not disclose a method further comprising administering an anticancer composition.
	Kruper et al. teach as discussed above.
	Burak et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Chappell et al. by substituting the -Bz-NCS linker in TCMC with a mini-PEG as taught by Burak et al. because it would have been expected to advantageously enable pharmacokinetic enhancement of the conjugate.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Chappell et al. by further administering an anti-cancer composition as taught by Burak et al. because it would have been expected to advantageously enable combination therapy.

Conclusion
Tworowska et al. (US 2019/0336623 A1; published 7 Nov. 2019; see attached 892) is being made of record; however, it is not being used in any of the above rejections because it is cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618